As filed with the Securities and Exchange Commission on April25, Registration No. The Prospectus forming a part of this Registration Statement is a combined Prospectus under Rule429 of the General Rules and Regulations under the Securities Act of 1933 and relates to this Registration Statement and to Registration Statement Nos.33-37548, 333-32393 and 333-67284 on FormS-8 relating to Ball Corporation’s Common Stock Fund offered through the Ball Corporation Salary Conversion and Employee Stock Ownership Plan. SECURITIES
